Citation Nr: 0529942	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of right femur fracture with valgus deformity of 
the right knee, currently rated as 30 percent disabling. 

2.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from June 1, 1981, to July 15, 
1981 and from November 1981 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2000 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for osteoarthritis of the right 
hip, and assigned a 10 percent disability rating, effective 
May 21, 1999; that rating decision denied the claim for a 
rating in excess of 30 percent for postoperative residuals of 
right femur fracture, with valgus deformity.  The veteran 
perfected a timely appeal to the above decision.  

In December 2003, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in April 
2005.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
examination scheduled in January 2005 that the Board has 
determined was necessary for proper adjudication of his 
claims for increased evaluations for right femur fracture 
with valgus deformity of the right knee, and osteoarthritis 
of the right hip.  

2.  The veteran's service-connected osteoarthritis of the 
right hip does not produce any significant limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to a rating in excess 
of 30 percent for postoperative residuals of right femur 
fracture with valgus deformity of the right knee must be 
denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.655(a), (b) (2005); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right hip are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003-
5252 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in February 
2004.  Those letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA medical reports, and VA examination reports.  He has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of his claims.  The 
veteran was scheduled for a VA examination during the course 
of his appeal, but he failed to report for the examination.  
The record reflects that the veteran was notified of the 
examination at his address of record, without being returned 
thereafter.  The veteran was informed, in an April 2005 SSOC 
that he had not reported for examination.  That SSOC also 
advised the veteran of the effect on a claim of failure to 
report for VA examinations.  There is no evidence that the 
veteran has contacted VA to request that the examination be 
rescheduled or to explain his failure to report.  

It must be emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); See also, Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Here, the Board finds 
that essentially, all available evidence that could 
substantiate the claims has been obtained, and that all 
relevant facts have been properly and sufficiently developed 
to the extent required by the VCAA.  Accordingly, VA's duty 
to assist in this case has been met.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider his claims.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II.  Factual background.

By a rating action of June 1996, the RO granted service 
connection for spiral and comminuted fractures to the right 
femur, status post open reduction internal fixation and 
subsequent hardware removal with residual valgus deformity 
and shortening of the right leg; a 20 percent evaluation was 
assigned, effective December 5, 1995.  Following a VA 
examination in March 1997, a rating action in April 1997 
increased the evaluation for the right femur disorder from 20 
percent to 30 percent, effective December 9, 1996.  

Of record is a private treatment report from the Malone and 
Hogan Clinic, dated in August 1998, which show that the 
veteran was seen for complaints of pain in the right knee and 
right hip.  On examination, it was noted that there was some 
crepitus with range of motion testing of the right hip 
suggesting possible early osteoarthritic changes in the hip 
due to old trauma as well.  The pertinent diagnoses were: 
status post open reduction, internal fixation with residual 
valgus deformity and shortening of the right leg; malunion of 
the femur with moderate to severe knee and hip disability; 
and developing degenerative joint disease and arthritis of 
the right hip.  

On the occasion of a VA examination in May 1999, the veteran 
stated that he was unable to walk without pain because of the 
difference in the length of the right leg, which also caused 
him difficulty with his back.  The veteran indicated that his 
symptoms have become so severe that his orthopedic 
consultants have suggested a knee replacement.  The veteran 
noted that the knee occasionally collapsed because of 
instability secondary to the fracture and the recurrent 
repairs.  Following a physical examination, the pertinent 
diagnoses were severe injuries to the right femur from a 
comminuted fracture status post reduction internal fixation, 
and removal of hardware with valgus deformity and shortening 
approximately 4 cm.; and fracture of the left fibula and 
medial malleolus reveals good range of motion, however some 
instability in the joint.  VA outpatient treatment reports, 
dated from January 1999 through July 1999, reflect ongoing 
clinical evaluation and treatment for bilateral knee pain.  

The veteran was afforded a VA examination in October 1999 for 
evaluation of his knees and right hip.  The examiner noted 
that the x-rays on file showed no evidence of nonunion; 
however, there was some severe angulation at the fracture 
site which was resulting in a 4 cm. shortening of the right 
femur, and there were arthritic changes in the right knee 
secondary to that.  The examiner explained that, because of 
the severe fracture of the severe fracture and multiple 
surgical procedures of the right femur, the hip had been 
negatively affected and the range of motion and arthritic 
changes have been accelerated in the hip, secondary to the 
service-connected injury of the femur.  VA outpatient 
treatment reports, dated from January 1999 through March 
2001, reflect ongoing clinical evaluation and treatment for 
bilateral knee pain.  

Another VA examination was conducted in June 2002, at which 
time the veteran indicated that walking with his decrease in 
length and hypertension of the right knee, which required a 
brace for stability had given him degenerative osteoarthritis 
of the right hip and of his left knee because of favoring the 
right knee constantly.  The veteran also reported that he was 
experiencing pain in the right hip and left knee.  Following 
a physical examination, the veteran was diagnosed with status 
postoperative fracture of the femur with valgus deformity and 
gross instability of the right knee; and, history of 
osteoarthritis of the right hip with pain in the hip.  The 
examiner noted that range of motion was within normal limits.  
The VA examiner also noted that he suspected that the veteran 
was experiencing pain and degenerative changes in the right 
hip secondary to a service-connected injury of the right 
knee, indicating pelvic tilt and instability because of 
shortening of the right leg, and instability of the right 
knee.  


III.  Legal analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  When, 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2005).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Increased rating for postoperative residuals of right 
femur fracture with valgus deformity of the right knee.

The veteran has been in receipt of a 20 percent evaluation 
for his service-connected postoperative residuals of right 
femur fracture, with valgus deformity and shortening of the 
right leg, since June 1996.  Subsequently, in April 1997, the 
RO increased the evaluation for the veteran's postoperative 
residuals of right femur fracture from 20 percent to 30 
percent, effective December 9, 1996.  In May 1999, he applied 
for a higher rating-essentially contending the symptoms and 
manifestations of the disability have increased in severity.  

And, as already alluded to, the veteran was afforded VA 
examinations in October 1999 and June 2002.  However, it was 
determined that the examinations of record were simply 
inadequate to evaluate the veteran's status postoperative 
fracture of the right femur, with valgus deformity and 
instability of the right knee.  Consequently, the RO 
scheduled the veteran for a VA examination in January 2005, 
in order to determine the current severity of his service-
connected postoperative residuals of fracture of the right 
femur; however, he failed to report for his examination.  

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim...the claim shall be denied.  

There is no indication that the veteran's address has 
changed; he has not submitted a change of address form, nor 
has any mail to him been returned as undeliverable.  If, per 
chance, he has changed addresses without informing VA, it is 
well established that it is his responsibility to keep VA 
advised of his whereabouts in order to facilitate the 
conducting of medical inquiry.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
administrative regularity.  It is therefore presumed that 
timely notice of the VA examination was sent to the veteran 
at his most recent address of record.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the veteran's 
failure to appear for his January 2005 VA examination.  
Consequently, as no such good cause has been shown, his claim 
for a higher rating must be denied as a matter of express VA 
regulation.  See 38 C.F.R. § 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.  

The Board also notes that the veteran was apprised of the 
consequences of his failure to report for a scheduled VA 
examination by RO letter dated in January 2005.  

The Board further notes, parenthetically, that VA medical 
records and examinations pertaining to the veteran's status 
postoperative fracture of the femur, with valgus deformity 
and gross instability of the right knee.  But none of the 
records or examinations shows that he would be entitled to an 
increased rating, even if the Board had this discretion to go 
ahead and adjudicate his claim.  When, as here, disposition 
of the claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  This is analogous to Rule 12(b) (6) of the Federal 
Rules of Civil Procedure for failure to state a claim upon 
which relief can be granted.  

B.  Increased rating for osteoarthritis of the right hip.

As was indicated in the factual background, the veteran was 
notified at his last address of record of the date and time 
of a VA examination required to ascertain the current 
severity of his service connected osteoarthritis of the right 
hip as well as the substance of 38 C.F.R. § 3.655; however, 
he failed to report for the January 2005 examination.  

Tellingly, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, supra.  Controlling regulations 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a veteran, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  38 C.F.R. 
§§ 3.655(a) & (b) (2005).  However, "[w]hen a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  See 38 C.F.R. § 3.655(b) (2005).  

Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
must apply § 3.655(b).  Therefore, because the veteran failed 
to report for his VA examination, the Board is compelled to 
rate the current severity of the veteran's service-connected 
osteoarthritis of the right hip based on the existing record.  
38 C.F.R. § 3.655(b) (2005).  

In June 2002, the RO requested that the veteran undergo a VA 
examination so that the nature and extent of his service-
connected postoperative residuals of the right femur fracture 
with valgus deformity of the right knee.  Following that 
examination, the veteran was diagnosed with history of 
osteoarthritis of the right hip with pain in the hip.  And, 
it was determined that the right hip disorder was related to 
his service-connected fracture of the right femur.  A VA 
examination was scheduled in January 2005, in order to 
determine the severity of the osteoarthritis of the right 
hip; however, the veteran failed to report for the January 
2005 VA examination.  

The veteran's osteoarthritis of the right is rated under 
Diagnostic Codes 5003 and 5252.  

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).  

Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, the current 10 percent rating is 
appropriate where flexion is limited to 45 degrees; a 20 
percent evaluation contemplates flexion limited to 30 
degrees.  Under Code 5253, pertaining to impairment of the 
thigh, the current 10 percent rating is appropriate for 
"limitation of adduction of, cannot cross legs," or for 
"limitation of rotation or, cannot toe-out more than 15 
degrees, affected leg;" a 20 percent rating contemplates 
"limitation of abduction of, motion lost beyond 10 degrees."  
38 C.F.R. Part 4, Codes 5252, 5253 (2005).  

Upon a review of the evidence, the Board finds that the 
evidence shows the veteran has a full range of motion of the 
right hip.  The current evaluation contemplates the presence 
of arthritis and painful motion.  It would also contemplate 
limitation of flexion to 45 degrees.  Significantly, during 
the June 2002 VA examination, the examiner noted that range 
of motion in the right hip appeared to be within normal 
limits, with 125 degrees of flexion, 30 degrees of extension, 
45 degrees of abduction, 25 degrees of adduction, external 
rotation of 60 degrees, and internal rotation of 40 degrees.  
Again, the diagnosis was history of osteoarthritis of the 
right hip with pain in the hip; however range of motion was 
within normal limits.  As such, the veteran does not meet the 
criteria for an initial rating in excess of 10 percent under 
Diagnostic Codes 5251, 5252, and 5253.  

In arriving at this conclusion, the Board has considered the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 
C.F.R. §§ 4.40, 4.45, 4.59 and finds that an increased 
initial rating in excess of 10 percent is not warranted under 
these provisions given that the evidence shows the veteran 
has full range of motion of the right hip.  Additionally, any 
limitation of the right hip that may exist, as well as any 
functional impairment that can be attributed to pain and 
weakness, has been already considered in the assignment of a 
10 percent rating under Diagnostic Code 5003.  Neither the 
objective evidence nor subjective evidence suggests 
functional impairment approximating limitation of flexion to 
30 degrees or any other functional impairment warranting a 
separate evaluation.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  

For the foregoing reasons, the Board finds that the initial 
rating assigned for the veteran's right hip is appropriate 
under Diagnostic Codes 5003.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for her service-connected hip 
disability, as the Court indicated can be done in this type 
of case.  The currently assigned 10 percent rating was 
granted, effective from the date of service connection.  Upon 
reviewing the longitudinal record in this case, the Board 
finds that at no time has the veteran's disability met the 
criteria for a disability rating in excess of 10 percent.  
Fenderson, supra.  

The veteran has not submitted any additional medical evidence 
since the April 2005 supplemental statement of the case which 
indicates that his right hip disorder has increased in 
severity.  The Board acknowledges the sincerity of the 
veteran's written statements submitted in support of his 
claim.  The veteran is certainly competent to provide an 
account of the symptoms that he experiences and has 
experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
since he is a lay person, he is not competent to offer an 
opinion requiring medical knowledge or expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1995).  

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis, other than as indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of right femur fracture with valgus 
deformity of the right knee is denied.  

An initial rating in excess of 10 percent for osteoarthritis 
of the right hip is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


